 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

moe ee ee x
GREGORY HAYLES, :
Plaintiff,

“against No. 16 Civ. 8919 (JFK)
ASPEN PROPERTIES GROUP, LLC and ORDER
WALDMAN, SAGGINARIO & ASSOCTATES,

PLLC,
Defendants. :
i a a i ee ee xX

JOHN F. KEENAN, United States District Judge:

As discussed during teday’s conference, Defendants’ motion
for summary judgment is due by January 24, 2020; Plaintiff's
opposition is due by March 2, 2020; and Defendants’ reply is due
by March 23, 2020.

SO ORDERED.

Dated: New York, New York

December 18, 2019 GF
aw Keene’

John F. Keenan
United States District Judge

 

 
